{¶ 32} I concur in the opinion of the majority. However, the majority appears to lament the fact that discovery was not filed with the court, and therefore, is not a part of the record. I think this is the correct state of affairs. Discovery is controlled pursuant to Crim. R. 16. A requirement that discovery be filed with the court is conspicuously absent from Crim. R. 16.
 {¶ 33} I believe the better practice is an exchange of information, with each party maintaining a copy of everything that has been provided to the opposing party in case a question arises as to what has or has not been disclosed. While this procedure may depend to some extent on the credibility of the attorneys responsible for discovery, we should remember that attorneys are officers of the court and are subject to sanctions and disciplinary action if it is determined that they have failed to comply with discovery orders.
 {¶ 34} I further believe that requiring discovery to be filed with the clerk would have several negative consequences. First is the voluminous nature of discovery in some cases and the practical problem of storage space, and also transportation to reviewing courts. This in itself should be enough to prohibit the practice.
 {¶ 35} However, I believe the greater problem to be the public disclosure of matters and exhibits that may not be admissible at trial. We are all aware that the media will attempt to obtain any information available in most criminal cases, especially in a high profile case. Exposure of some materials may well prejudice a party, unnecessarily expose facts or information about nonparties, possibly endangering them, and could well contaminate the pool of potential jurors to the extent that a change of venue would be required.
 {¶ 36} Again, I believe that discovery materials should not be filed with the clerk. If such materials are to be filed, they should be sealed and maintained separately from the public record. *Page 86